DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2,4-9,11-15 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 8. The closest found prior art are Hannuksela et al(US 2018/0167613 A1), Stokking et al (US 2019/0362151 A1) and Braud et al (T. Braud, F. H. Bijarbooneh, D. Chatzopoulos and P. Hui, "Future Networking Challenges: The Case of Mobile Augmented Reality," 2017 IEEE 37th International Conference on Distributed Computing Systems (ICDCS), Atlanta, GA, 2017, pp. 1796-1807, doi: 10.1109/ICDCS. 2017.48. ).

Hannuksela discloses method for reducing data transmission rate for virtual reality content ([0004]).  Hannuksela discloses multiview video coding to code multiple views that are coded in a bit stream to improve compression efficiency ([0098]). Hannuksela discloses using local transmission of virtual reality content over a cable or local wireless connection ([0120]). 

Stokking discloses VR rendering device based streaming a subset of a scene ([0013]). Stokking discloses streaming VR video to a VR rendering device including a plurality of streams each providing ([0161]). Stokking discloses request streaming from server using data communication or streaming from data storage ([0168]). 

Braud discloses mobile augmented reality application that works together with different communication channels including 3G, 4G, Wifi, Blueooth and NFC. Braud discloses using multiple network paths simultaneously to efficiently reduce the time without connectivity when performing handover. 

Neither Hannuksela, Stokking nor Braud, alone or in combination, teach the claim limitation of sending, from the source, at least a second section, different from the first section, of the second virtual reality view to the virtual reality device over the first network path. While Braud discloses using multiple network paths simultaneously with different latency and bandwidth, Braud is silent to multiple sections sent over different network paths.  It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619